DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to RCE filed by Applicant on 12/22/2020.  As per instant Amendment, Claims 1 and 15-16 have been amended. Claim 17 has been canceled.  Claims 1-8, 10-16 and 22-25 have been examined and are pending. This Action is made Non-FINAL. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/22/2020, 12/22/2020, 2/23/2021, 3/26/2021, 3/31/2021 and 4/13/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
	Applicants’ arguments with respect to claims 1-8, 10-17 and 22-25 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 15-16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Westberg (“Westberg”, 2016/0248587), published on August 25,2016, in view of O’Neill (“O’Neill”, US 2004/0215755) and Hoard et al. (US 9,166,979).
	
	As per claim 1, Westberg teaches a method of accessing data sent between a remote resource and a data processing device, the method comprising: caching data sent to the remote resource from the data processing device, at one or more intermediate network nodes between the data processing device and the remote resource, wherein the one or more intermediate network nodes is at least one of a gateway, network router, or internet service provider device (Westberg, Paragraph 0033 recites “When receiving the request. The proxy 12 determines in step S102 whether the requested content should be cached, typically as a result of the data content being frequently requested. If that is the case for this particular requested data content (and given that the requested data content is not already cached at the proxy), the proxy 12 sends in step S103 a request for the encrypted data content to the web server 11 providing the encrypted data content in accordance with the encrypted URL comprised in the request previously sent by the client 10 to the proxy 12. It should be noted that the web server 11 is capable of decrypting the encrypted URL, as well as stored encrypted data content. In step S104, the proxy receives the requested encrypted data content and associates the encrypted data content with the previously received encrypted URL and stores the encrypted data content in a cache 16. It is also possible that a hashing operation is performed on the encrypted URL at the proxy 12 to produce an identifier identifying the requested content. Subsequently, the encrypted data content may be provided by the proxy 12 to the client 10 in step S105.”);
	accessing the cached data stored at the one or more intermediate network nodes using the obscured URL (Westberg, Paragraph 0035 recites “In an example, the encrypted identifier is an encrypted URL addressing the requested data content. It is further possible that a hashing operation is performed on the encrypted URL at the proxy 12 to produce an identifier identifying the requested content. The proxy 12 uses e.g. DPI for interpreting the encrypted URL in step S202 in order to be able to fetch the requested encrypted data content from the local cache 16. Hence, due to confidentiality requirements, the proxy 12 is not capable of decrypting the encrypted URL but uses DPI or any other appropriate approach for addressing the destination of the request, i.e. the particular address(es) in the cache 16 where the requested encrypted data content is stored. In step S203, it is determined whether the client 10 in fact is authorized to access the requested encrypted data content. This can be undertaken in various different manners, as will be discussed in the following. For instance, the cryptographic key used to encrypt the identifier designating the encrypted data content must be the same as the key that was used for encrypting the data content. This may be indicated by means of a numeric key identifier included in the request. If the client 10 is authorized, the encrypted data content is provided to the client 10 by the proxy 12 in step S204.”).
	But fails to teach wherein the data sent to the intermediate network node is signed by the data processing device when the data sent to the remote resource is cached at the one or more intermediate network nodes, verifying the signature of the data processing device prior to accessing the cached data stored at the one or more 
	However, in an analogous art O’Neill teaches wherein the data sent to the intermediate network node is signed by the data processing device when the data sent to the remote resource is cached at the one or more intermediate network nodes (O’Neill: par. 51; caching the information on one or more servers; par. 140; package may include a digital signature that is evaluated by the download agent; par. 161; digital signature are encrypted and included in the update package; par. 162; following encryption, the update package is ready for distribution to the client devices and upon receiving the update package the client device continues with the authentication process); and	verifying the signature of the data processing device prior to accessing (O’Neill: par. 140; digital signature that is evaluated [verified] by the download agent to determine if the received package is appropriate for application; par. 141; thereafter [e.g. verified prior to …], the update package is transferred from its temporary location);	wherein the signature of the data processing device comprises authentication information for verifying the identity of the data processing device (O’Neill: par. 159; digital signature comprises information used to validate the source of the transferred data; par. 140; digital signature is an identity string that may contain information such as; the name or identification of the device, the device manufacturer, the model or serial number, and other characteristics that may be used to validate the source). 	Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of (O’Neill: par. 159).
	But fails to teach wherein the cached data comprises an obscured uniform resource locator (URL) for obtaining the actual location of the remote resource, the obscured URL generated at the data processing device by using secret data corresponding to a first URL to transform the first URL to the obscured URL, wherein the first URL corresponds to a different location than the actual location of the remote resource.
	However, in an analogous art Hoard teaches wherein the cached data comprises an obscured uniform resource locator (URL) for obtaining the actual location of the remote resource, the obscured URL generated at the data processing device by using secret data corresponding to a first URL to transform the first URL to the obscured URL, wherein the first URL corresponds to a different location than the actual location of the remote resource (Hoard, Claim 1 recites “ generate and store into a cache a first user-specific secure personal unique universal resource locator including in a locator address or domain name a collaborative resource identifier and an encrypted first user's identifier, wherein a resultant locator or resultant address domain name represents an invalid resource location which obscures an actual location of the identified collaborative resource;” where an invalid resource location would read on a different location that isn’t the actual location).
	Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Westberg with the method of Hoard to include obscuring a URL of an actual resource. One would have been motivated to provide a means for obscuring this data to protect it from unauthorized personnel. 
	
	As per claim 	2, Westberg in combination with O’Neill and Hoard teaches the method of claim 1, Westberg further teaches caching data uploaded from the remote resource at the one or more intermediate network nodes between the data processing device (Westberg, Paragraph 0013 recites “Again, the proxy does not know the cleartext URL or the cleartext data content, but is still capable of caching the encrypted data content and associating it with its encrypted identifier.”);
	and the remote resource and accessing the cached data from a remote resource at the one or more intermediate network nodes using the obscured URL (Westberg, Paragraph 0035 recites “In an example, the encrypted identifier is an encrypted URL addressing the requested data content. It is further possible that a hashing operation is performed on the encrypted URL at the proxy 12 to produce an identifier identifying the requested content. The proxy 12 uses e.g. DPI for interpreting the encrypted URL in step S202 in order to be able to fetch the requested encrypted data content from the local cache 16. Hence, due to confidentiality requirements, the proxy 12 is not capable of decrypting the encrypted URL but uses DPI or any other appropriate approach for addressing the destination of the request, i.e. the particular address(es) in the cache 16 where the requested encrypted data content is stored. In step S203, it is determined whether the client 10 in fact is authorized to access the requested encrypted data content. This can be undertaken in various different manners, as will be discussed in the following. For instance, the cryptographic key used to encrypt the identifier designating the encrypted data content must be the same as the key that was used for encrypting the data content. This may be indicated by means of a numeric key identifier included in the request. If the client 10 is authorized, the encrypted data content is provided to the client 10 by the proxy 12 in step S204.”).
	As per claim 	6, Westberg in combination with O’Neill and Hoard teaches the method of claim 1, Westberg further teaches sending the data to the remote resource for instructing a specified operation to be performed using the remote resource, the data processing device having or obtaining authentication information for verifying that the data processing device has the right to instruct the specified operation to be performed using the remote resource (Westberg, Paragraph 0035 recites “In an example, the encrypted identifier is an encrypted URL addressing the requested data content. It is further possible that a hashing operation is performed on the encrypted URL at the proxy 12 to produce an identifier identifying the requested content. The proxy 12 uses e.g. DPI for interpreting the encrypted URL in step S202 in order to be able to fetch the requested encrypted data content from the local cache 16. Hence, due to confidentiality requirements, the proxy 12 is not capable of decrypting the encrypted URL but uses DPI or any other appropriate approach for addressing the destination of the request, i.e. the particular address(es) in the cache 16 where the requested encrypted data content is stored. In step S203, it is determined whether the client 10 in fact is authorized to access the requested encrypted data content. This can be undertaken in various different manners, as will be discussed in the following. For instance, the cryptographic key used to encrypt the identifier designating the encrypted data content must be the same as the key that was used for encrypting the data content. This may be indicated by means of a numeric key identifier included in the request. If the client 10 is authorized, the encrypted data content is provided to the client 10 by the proxy 12 in step S204.”).
	As per claim 7, Westberg in combination with O’Neill and Hoard teaches the method of claim 1, Westberg further teaches wherein the accessing includes the data processing device having or obtaining authentication information for verifying that the data processing device has the right to access the cached data  (Westberg, Paragraph 0035 recites “In an example, the encrypted identifier is an encrypted URL addressing the requested data content. It is further possible that a hashing operation is performed on the encrypted URL at the proxy 12 to produce an identifier identifying the requested content. The proxy 12 uses e.g. DPI for interpreting the encrypted URL in step S202 in order to be able to fetch the requested encrypted data content from the local cache 16. Hence, due to confidentiality requirements, the proxy 12 is not capable of decrypting the encrypted URL but uses DPI or any other appropriate approach for addressing the destination of the request, i.e. the particular address(es) in the cache 16 where the requested encrypted data content is stored. In step S203, it is determined whether the client 10 in fact is authorized to access the requested encrypted data content. This can be undertaken in various different manners, as will be discussed in the following. For instance, the cryptographic key used to encrypt the identifier designating the encrypted data content must be the same as the key that was used for encrypting the data content. This may be indicated by means of a numeric key identifier included in the request. If the client 10 is authorized, the encrypted data content is provided to the client 10 by the proxy 12 in step S204.”).

Regarding claims 15 and 16, claims 15 and 16 are directed to a data processing device and an intermediate node associated with the method of claim 1. Claims 15 and 16 are of similar scope to claim 1, and are therefore rejected under similar rationale.

Regarding claim 25, claim 25 is directed to the method on claim 1. Claim 25 is similar in scope to claim 7 and is therefore rejected under similar rationale.

Claims 5, 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Westberrg, O’Neill and Hoard, as applied to claim 1 above, further in view of Dilley et al. (“Dilley”, US 2012/0124372), published on May 17, 2012.
	Regarding claim 5, Westberg in combination with O’Neill and Hoard teaches the method of claim 1, Westberg further teaches caching data uploaded from the remote resource at one or more intermediate network nodes between the data processing (Westberg, Paragraph 0013 recites “Again, the proxy does not know the cleartext URL or the cleartext data content, but is still capable of caching the encrypted data content and associating it with its encrypted identifier.”).	Westberg fails to explicitly teach comprising uploading data from the remote resource or sending data to the remote resource; and signing the data with a secret key upon uploading or sending.	However, in an analogous art, Dilley further teaches further comprising uploading data from the remote resource or sending data to the remote resource; and signing the data with a secret key upon uploading or sending (Dilley: par. 70; content server [remote resource] determines the user session ID. The content server also determines the site secret. Links on the requested page may now be encrypted [signed] to a key generated from session ID, site secret, and CDN network-wide secret).	Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Dilley with the method of Westberg and O’Neill  to include; uploading data from the remote resource or sending data to the remote resource; and signing the data with a secret key. One would have been motivated to provide a means for caching and protecting uploaded content by encryption (Dilley: par. 16).
	Regarding claim 8, Westberg in combination with O’Neill and Hoard teach the method of claim 7. 	Dilley further teaches wherein obtaining authentication information for verifying that the data processing device has the right to access the cached data  (Dilley: par. 91; a unique session identifier generated by the server at the time the end-user logs in [verified] to the system; par. 65; session ID may be placed in a cleartext portion of the URL [shared with device]).	Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Dilley with the method of Westberg and O’Neill to include; obtaining authentication information for verifying that the data processing device has the right to access the cached data includes a shared secret between the data processing device and the remote resource. One would have been motivated to provide the system with a means verifying devices of users (Dilley: par. 91).
	
	Regarding claim 10,  Westberg in combination with O’Neill and Hoard teach the method of claim 2, Dilley further teaches wherein the first URL is visible to the user of the data processing device (Dilley: par. 57; detect a client request for a protected URL that has not been obfuscated [visible]).	Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Dilley with the method of Westberg and O’Neill to include; the first URL is visible to the user. One would have been motivated to provide a means for knowing the target URL (Dilley: par. 57).
	
Regarding claim 11, Westberg in combination with O’Neill and Hoard teach the method of claim 2, Dilley further teaches wherein the first URL does not identify any actual location of a remote resource (Dilley: par. 94; target-url may be an absolute URL or a relative URL. In the latter case, before encoding/encrypting, the relative URL is either converted into an absolute URL by combining it with the resource location information of its parent object (e.g., the HTML page), or it is encoded/encrypted using the relative URL string alone).	Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Dilley with the method of Westberg and O’Neill to include; the first URL does not identify any actual location of a remote resource. One would have been motivated to provide a means for not knowing the target URL (Dilley: par. 94).
	
	Regarding claim 12, Westberg in combination with O’Neill and Hoard teach the method of claim 2, Dilley further teaches wherein the first URL identifies a location of a different remote resource to the remote resource accessed using the obscured URL (Dilley: par. 21; receiving a request for content (such as a web page) from a client, where the requested content including a URL (a first URL) that identifies content on an origin server. The content server obtains the content from the origin server, and replaces the first URL with a second, alternate URL. The alternate URL is invalid to obtain given content from the origin server. In other words, the origin server may return a `content not found` or other error, or may ignore a request directed to the alternate URL, or may serve a redirect to a landing page or validation page like a login page).(Dilley: par. 21).
	Regarding claim 13, Westberg in combination with O’Neill and Hoard teach the method of claim 2, Dilley further teaches wherein the obscured URL is generated by performing a transformation of the first URL into the obscured URL using the secret data (Dilley: par. 55; the origin server's protected URLs, say http://www.customer.com/directory/login.html. When a match is found, the protected URL is replaced with an obfuscated URL with reversible encryption using a per-customer secret key, a network-wide secret).	Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Dilley with the method of Westberg and O’Neill to include; the obscured URL is generated by performing a transformation of the first URL into the obscured URL using the secret data. One would have been motivated to provide the system with a means for protecting the remote server (Dilley: par. 55).
	
	Regarding claim 14, Westberg in combination with O’Neill and Hoard teach the method of any of claims claim 2, Dilley further teaches wherein the obscured URL is  (Dilley: par. 55; the origin server's protected URLs, say http://www.customer.com/directory/login.html; URL is replaced with an obfuscated URL with reversible encryption using a per-customer secret key, a network-wide secret).	Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Dilley with the method of Westberg and O’Neill to include; the obscured URL is generated based on the secret data corresponding to the first URL. One would have been motivated to provide the system with a means for protecting the remote server (Dilley: par. 55).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Westberg, O’Neill and Hoard as applied to claim 1 above, further in view of Gopalakrishnan (“Gopalakrishnan”, US 2011/0082946), published on April 7, 2011.
	Regarding claim 3, Westberg in combination with O’Neill and Hoard teach the method of claim 1. Westberg and O’Neill do not explicitly teach wherein if the cached data is available at a plurality of network nodes, then the cached data is obtained by the data processing device from one of the plurality of network nodes selected based on an expected transaction cost associated with obtaining the cached data from each network node.	However, in an analogous art, Gopalakrishnan teaches wherein if the cached data is available at a plurality of network nodes, then the cached data is obtained by the data processing device from one of the plurality of network nodes selected based on an (Gopalakrishnan: par. 30; management of the data in the cache storage elements may be motivated by (e.g., controlled using) the varying cost-performance metrics of the cache storage elements, policies and priorities for caching content as determined by the operators of the network, and observed and predicted content usage pattern).	Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Gopalakrishnan with the method of Westberg and O’Neill to include; expected transaction cost associated with obtaining the cached data from each network node. One would have been motivated to provide the system with a means for maintaining cost efficiency (Gopalakrishnan: par. 30).
	Regarding claim 4, Westberg in combination with O’Neill and Hoard teach the method of claim 1, Gopalakrishnan further teaches wherein if the remote resource can be accessed using a plurality of communication channels, then the data processing device accesses the remote resource via one of the plurality of communication channels selected based on an expected transaction cost associated with each communication channel (Gopalakrishnan: par. 89; options can be a priority indication and/or more detailed options, such as accepting delayed delivery for a reduced price and/or paying extra for access to a cached version; par. 128; control content caching and/or delivery; examples of user data include the messaging price plan a user is subscribed to (e.g., premium vs. standard) [e.g., cost per transaction]).	Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of (Gopalakrishnan: par. 89).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Westberg, O’Neill, Hoard and Dilley as applied to claim 5 above, further in view of Lee et al. (“Lee”, US 9,544,351), issued on January 10, 2017, filed on March 15, 2014.
	Regarding claim 22, Westberg in combination with O’Neill, Hoard and dilley teach the method of claim 5. Westberg, O’Neill and Dilley fail to explicitly teach wherein the remote resource signs the data when uploading the data.	However, in an analogous art, Lee teaches wherein the remote resource signs the data when uploading the data (Lee: col. 41, lines 32-35; user … uploads the content to a media sharing system; col. 38, lines 59-60; system encrypts the received media stream data [e.g., signs] before caching the data in the storage medium).	Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Lee with the method of Westberg, O’Neill and Dilley to include; the remote resource signs the data when uploading the data. One would have been motivate to provide a means for encrypting cached data to protect uploaded content (Lee: col. 38, line 67-col. 39, line 1)
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Westberg, O’Neill and Hoard as applied to claim 1 above, further in view of Lee et al. (“Lee”, US 9,544,351), issued on January 10, 2017, filed on March 15, 2014.
	Regarding claim 23, Westberg in combination with O’Neill and Hoard teach the method of claim 1, but do not explicitly teach uploading the data from the one or more intermediate network nodes to a remote cloud server, wherein the server signs the data when the data is successfully stored at the cloud server.	However, in an analogous art, Lee further teaches further comprising: uploading the data from the one or more intermediate network nodes to a remote cloud server, wherein the server signs the data when the data is successfully stored at the cloud server (Lee: col. 38, lines 55-60; system encrypts [e.g., signs] the received media stream data before caching the data in the storage medium; data is encrypted by using any one or more of user specific, device specific, encryption keys; col. 39, lines 62-64; portions of the content that are transferred from a specific media sharing system are coordinated from the central cloud-based cache service).	Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Lee with the method of Westberg and O’Neill to include; uploading the data from the one or more intermediate network nodes to a remote cloud server, wherein the server signs the data when the data is successfully stored at the cloud server. One would have been motivated to provide a means for encrypting cached data to protect uploaded content (Lee: col. 38, lines 55-60).

	Regarding claim 24, Westberg in combination with O’Neill, Hoard and Lee teach the method of claim 23, Lee further teaches wherein the cloud server signs the data only when the remote resource is an authorized remote resource (Lee: col. 38, lines 55-60; system encrypts [e.g., signs] the received media stream data before caching the data in the storage medium; data is encrypted by using any one or more of user specific, device specific, encryption keys; col. 39, lines 62-64; portions of the content that are transferred from a specific media sharing system are coordinated from the central cloud-based cache service).	Therefore, it would have been obvious to one of ordinary skill in the art at or before the effective filing date of the claimed invention to combine the teachings of Lee with the method of Westberg and O’Neill to include; the cloud server signs the data only when the remote resource is an authorized remote resource. One would have been motivated to provide a means for encrypting cached data to protect uploaded content (Lee: col. 38, lines 55-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439


/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439